Citation Nr: 1206386	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  01-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  He had a tour of duty in the Republic of Vietnam during the Vietnam War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2001, the Veteran appeared and testified at a Travel Board hearing before Veterans Law Judge C. R.  By decision dated December 2001, the Board denied the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2002, the Court granted a Joint Motion for Remand (JMR) vacating and remanding the Board's December 2001 decision for consideration of additional issues.  The Board remanded the case to the RO in November 2004 in light of the actions requested at that time.

In August 2005, the Board informed the Veteran that Veterans Law Judge C. R. was no longer employed by the Board, and offered him another hearing before a Veterans Law Judge who would decide the case.  Later that month, the Veteran informed the Board that he did not desire another hearing.

In November 2005, the Board again denied the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  The Veteran appealed this determination to the Court.  In January 2007, the Court granted a JMR vacating and remanding the Board's November 2005 decision for consideration of additional issues.

In July 2007, the Board remanded this case to the RO for further development, in light of the actions requested at this time.

The Board notes that, in July 2007, the Board referred an issue of whether the Veteran's November 1998 correspondence should be interpreted to revise a VA rating decision dated in July 1993 on the basis of clear and unmistakable error (CUE).  There is an RO notation that such document is not located in this claims folder.

However, the Board notes this claim has been separated from the Veteran's original claims folder, as the Denver RO currently holds jurisdiction over spina bifida claims.  Notably, the Veteran now has a claim folder under a "C" number originally utilized for this case, and new "SS" number case for the file concerning his child currently before the Board.

In January 2010, the Board again denied the claim of entitlement to a monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account of spina bifida.  The Veteran appealed this determination to the Court.  In November 2010 the Court granted a JMR vacating and remanding the Board's January 2010 decision for consideration of additional issues.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board has made its position clear regarding the basis of the most recent JMR from the Court in its 50 page decision of January 2010.  Further discussion is simply not warranted within this remand.  The Court is referred to the Board decision of January 2010 in any future litigation of this issue.

In the most recent JMR, the parties found that it was "unclear" in the Board's January 2010 decision whether the Board had access to the Veteran's claims file held at the Jackson, Mississippi RO and the claims file in his son's name held at the Denver, Colorado RO.  The Board confirms that claims files from both regional offices have been obtained for review.  There is no unclarity on this issue.  

Pursuant to the JMR, despite the Board's past compliance with the Veteran's request as noted in correspondence dated March 2004 and fully detailed in the January 2010 vacated decision, the Board must remand this matter so that the RO can attempt to obtain a complete curriculum vitae (CV) from Dr. B.G., the VA examiner who provided the July 2003 opinion while employed at the VA Medical Center in West Haven, CT, notwithstanding any other development actions the VA has made in this case.  

In order to assist the RO, the Board has already obtained and associated with the claims file the CV for Dr. A.C. of the University of Mississippi Medical Center, the independent medical examiner who provided the July 2004 opinion.

After Dr. B.G.'s CV has been obtained and associated with the claims file, the RO must send the Veteran copies of both doctors' CVs and provide sufficient time for him to obtain a private medical opinion. 

Accordingly, the case is REMANDED for the following action:


1. Attempt to obtain the CV for Dr. B.G., who provided the July 2003 VA opinion and associate it with the claims file.  All attempts to obtain this document must be documented in the claims file.

2.  If the CV for this doctor can not located, a formal finding of this fact must be made by the RO in a written record.

3. Send copies of Dr. B.G. and Dr. A.C.'s CVs to the Veteran and allow adequate time for him to obtain a private medical opinion based upon review of the claims file, expert opinions, and CVs.

4. After receipt of the private medical opinion, perform any additional development deemed necessary.

5. Then, readjudicate the Veteran's claim with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



